Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
As required by M.P.E.P. 609 (C), the applicant’s submission of the information Disclosure Statement dated 04/30/2021 and 08/12/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US Pub. 2017/0220662) in view of FISHER et al. (US Pub. 2017/0003880).
Regarding independent claim 1, 13 and 19, Barton discloses a method, comprising: dividing, by a system comprising a processor, geographically distributed data storage zones into data reliability groups, wherein a data reliability group of the data reliability groups comprises a group of data storage zones comprising a defined number of the geographically distributed data storage zones (claim 27: a geographically distributed storage across which data can be replicated, the geographically distributed storage comprising at least a first zone and a second zone, the two zones communicatively coupled with each other, wherein each zone is defined by a probable correlated loss of access or data; each zone including a storage management server, a storage pool, a timeserver, and a synchronization rectifier, the storage pool comprising a plurality of storage nodes, including at least a first storage node and a second storage node, each storage node including at least one processor, a computer-readable medium, a communications interface, and a local clock); and 
FISHER teaches facilitating, by the system, a replication of a data storage zone of the group of data storage zones using a portion of remaining data storage zones of the group of data storage zones, other than the data storage zone ([0040]: Such a protection scheme is commonly referred to as RAID 5, since the parity field will not always be located on one particular flash plane. RAID 5 consists of block-level striping with distributed parity. Unlike in RAID 4, parity information is distributed among the drives. It requires that all drives but one be present to operate. Upon failure of a single drive, subsequent reads can be calculated from the distributed parity such that no data is lost.  RAID 5 requires at least three disks).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to incorporate the RAID 5 technique, as taught by FISHER into the geographically distributed storage of Barton, in order to recover lost data with two other storage zones of the group of storage zones. 
Regarding claim 2, Barton teaches wherein the dividing of the geographically distributed data storage zones comprises: in response to the group of data storage zones being determined to satisfy a defined condition representing that respective distances between the data storage zones are less than or equal to a defined distance, selecting the group of data storage zones for the data reliability group ([0007]: the improved scalable object storage system includes a distributed storage coupled to a network, the distributed storage including a first storage pool and a second storage pool from a plurality of storage pools, the first storage pool in a first availability zone and the second storage pool in a second availability zone).
Regarding claim 3, Barton teaches wherein the dividing of the geographically distributed data storage zones comprises: in response to the group of data storage zones being determined to satisfy a defined condition representing that respective data transfer bandwidths of the data storage zones are greater than or equal to a defined rate of data transfer, selecting the group of data storage zones for the data reliability group ([0013]: he improved scalable object storage system includes a system for out-of-band communication of object storage metadata, the system comprising a distributed storage system coupled to a network, the distributed storage including a first storage pool and a second storage pool from a plurality of storage pools).
Regarding claim 4, Barton teaches wherein the dividing of the geographically distributed data storage zones comprises: in response to the group of data storage zones being determined to satisfy a defined condition with respect to a geologically-based hazard corresponding to the data storage zones, selecting the group of data storage zones for the data reliability group ([0008]).
Regarding claim 5, Barton teaches wherein the defined condition represents that the data storage zones are associated with disparate risks of geological hazard ([0008]).
Regarding claim 6, Barton teaches wherein the dividing of the geographically distributed data storage zones comprises: selecting the group of data storage zones for the data reliability group based on a defined probability of a single storage failure within the data reliability group ([0007]: the improved scalable object storage system includes a distributed storage coupled to a network, the distributed storage including a first storage pool and a second storage pool from a plurality of storage pools, the first storage pool in a first availability zone and the second storage pool in a second availability zone).
Regarding claim 7, Barton teaches wherein the dividing of the geographically distributed data storage zones comprises: selecting the group of data storage zones for the data reliability group based on a defined data use efficiency of the data reliability group ([0007]: the improved scalable object storage system includes a distributed storage coupled to a network, the distributed storage including a first storage pool and a second storage pool from a plurality of storage pools, the first storage pool in a first availability zone and the second storage pool in a second availability zone).
Regarding claim 14, Barton teaches wherein the partitioning of the geographically distributed storage zones comprises: forming the group of storage zones based on a defined similarity between the storage zones (claim 27: a geographically distributed storage across which data can be replicated, the geographically distributed storage comprising at least a first zone and a second zone, the two zones communicatively coupled with each other).
Regarding claim 15, Barton teaches wherein the forming of the group of storage zones comprises: forming the group of storage zones in response to determining that respective distances between the storage zones are less than or equal to a defined distance ([0007]: the improved scalable object storage system includes a distributed storage coupled to a network, the distributed storage including a first storage pool and a second storage pool from a plurality of storage pools, the first storage pool in a first availability zone and the second storage pool in a second availability zone).
Regarding claim 16, Barton teaches wherein the forming of the group of storage zones comprises: forming the group of storage zones in response to determining that respective data 
Regarding claim 17, Barton teaches wherein the forming of the group of storage zones comprises: forming the group of storage zones in response to determining that the data storage zones are associated with dissimilar risks of geological hazard ([0008]).


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US Pub. 2017/0220662) in view of FISHER et al. (US Pub. 2017/0003880) and in further view of Shellhamer (US Pub. 2009/0259882).
Regarding claim 18, Barton teaches wherein the portion is a first portion, wherein the storage zone is a first storage zone, and wherein the facilitating of the replication of the first storage zone comprises: obtaining the first portion from a second storage zone of the group of storage zones (claim 27: a geographically distributed storage across which data can be replicated, the geographically distributed storage comprising at least a first zone and a second zone, the two zones communicatively coupled with each other);
However, Barton does not specifically teach performing an exclusive-or operation on the first portion to obtain a copy of a second portion of the first storage zone.
Shellhamer teaches performing an exclusive-or operation on the first portion to obtain a copy of a second portion of the first storage zone ([0085]: At block 712, the RAID controller evaluates the result of the exclusive OR operation made in block 708. If the result of the exclusive OR operation was equal to zero, then the stripe 402-410 is coherent and flow proceeds toblock 716. If the result of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to incorporate evaluating the result of the exclusive OR operation, as taught by
Shellhamer into the geographically distributed storage of Barton as modified by FISHER, in order to detect unreported data corruption, and automatically identify storages devices causing such unreported corruption.
Regarding claim 20, Shellhamer teaches wherein the operations further comprise: replicating a first portion of the data storage zone via an exclusive-or operation that has been performed on a second portion of the other data storage zones ([0085]: At block 712, the RAID controller evaluates the result of the exclusive OR operation made in block 708. If the result of the exclusive OR operation was equal to zero, then the stripe 402-410 is coherent and flow proceeds to block 716. If the result of the exclusive OR operation was not equal to zero, then the stripe 402-410 is not coherent, potentially because one of the storage devices 116 in the array may have returned unreported corrupt data).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135